Exhibit 10.1
 
[hokulogo.jpg]
 
 
 
 
 
March 28, 2012




Keith Asato
Hoku Corporation
1288 Ala Moana Blvd., Ste. 220
Honolulu, Hawaii 96814
 
 
Dear Keith:
 
I am pleased to inform you that the Compensation Committee of the Hoku
Corporation Board of Directors has implemented a special retention bonus program
for you.  Under the program, you will be eligible to receive a cash bonus
payment in the target amount of twenty percent (20%) of your base salary at the
rate in effect as of the date hereof (the “Target Bonus”).  The Target Bonus
shall become payable in accordance with the following schedule:


•           Forty percent (40%) of the Target Bonus shall become payable to you
provided you serve as Hoku Corporation’s principal accounting officer through
the date Hoku Corporation’s Form 10-K for fiscal year is filed with the
Securities and Exchange Commission (the “SEC”); and


•           Sixty percent (60%) of the Target Bonus shall become payable to you
in three equal installments of twenty percent (20%) of the Target Bonus each
provided you serve as Hoku Corporation’s principal accounting officer through
the date Hoku Corporation’s Form 10-Q is filed for the first, second and third
fiscal quarter of fiscal year 2013.


Any portion of the Target Bonus that becomes payable to you based on your
continued service as Hoku Corporation’s principal accounting officer will be
paid to you within thirty (30) days after the date the Form 10-K or Form 10-Q,
as applicable, is filed with the SEC.  In no event shall any such bonus be paid
later than March 15 of the calendar year following the calendar year for which
that bonus is earned.  The bonus payment will be subject to all applicable
federal, state and local income and employment withholding taxes, and you will
only receive the net amount remaining after those taxes have been
withheld.  This retention bonus program shall not in any way change your status
as an at-will employee.
 

Hoku Corporation · Hoku Solar, Inc. · Hoku Materials, Inc.
1288 Ala Moana Boulevard Suite 220 · Honolulu, Hawai’i  96814 · Tel 808-682-7800
· Fax 808-440-0357 · www.hokucorp.com
 
 

--------------------------------------------------------------------------------

 

[hokulogo.jpg]
Keith Asato
Hoku Corporation
1288 Ala Moana Blvd., Ste. 220
Honolulu, Hawaii 96814
March 28, 2012
Page 2 of  2



 
 
We are pleased to make this special bonus program available to you as a
meaningful incentive to serve as Hoku Corporation’s principal accounting
officer.  Please indicate your acceptance of the foregoing terms and conditions
governing your participation in the retention bonus program by signing and
dating this letter and returning it to me by March 31, 2012.
 

  Very truly yours,           /s/ Scott Paul    
Scott Paul
Chief Executive Officer
 





ACCEPTANCE


I hereby accept and agree to the terms and conditions set forth above that are
to govern my participation in the retention bonus program.
 

  /s/ Keith Asato    
Keith Asato
                           
Dated:  March 28, 2012
 

 